ULTIMUS MANAGERS TRUST 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246 FILED VIA EDGAR November 21, 2012 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Ultimus Managers Trust (the “Trust”) File Nos. 333-180308 and 811-22680 Ladies and Gentlemen: On behalf of the Ultimus Managers Trust (the “Trust”), attached herewith for filing under the Securities Act of 1933, as amended, and rule 485(a)(2) promulgated thereunder, and the Investment Company Act of 1940, as amended, is the electronic version of the Fund’s Post Effective Amendment No. 4 (the “Amendment”) to the Fund’s Registration Statement on Form N-1A. The Amendment is being filed for the purpose of adding one new series to the Trust – Lyrical U.S. Value Equity Fund. If you have any questions, please do not hesitate to contact me at: (513) 587-3451. Very truly yours, /s/ Frank L. Newbauer Frank L. Newbauer Secretary of the Trust Distributed by Ultimus Fund Distributors, LLCP.O. Box 46707Cincinnati, Ohio 45246888-884-8099
